Title: To Benjamin Franklin from the Duchesse de Deux-Ponts, 24 May 1783
From: Deux-Ponts, Marianne Camasse, comtesse de Forbach
To: Franklin, Benjamin


          
            paris Samedis au soir 24 may [1783]
          
          Je Vous envoye Mon cher amis de Nouvelle Lecture en Vous priant de me
            renvoyer Celle que je Vous ait Confiéz Si Vous Nen avéz plus besoin et en vous demandant
            toujours Le plus grand Secret Sur La Comunication que je Vous fait de Ces feuilles.
          Je revient de Versaille ous il Ni a rien de Nouveau du moin de Ma Connessance et ous je
            retournerez a La fin de La semaine pour y aller attendre Mon grand garçons, quon Calcul
            qui pouras y arrivér dans Les 8 pier [premiers] jours de juin votre belle ame exelant homme jugera facillement
            de La joye dont Cette esperence remplies La Mienne ditte moi si Vous dinez chez Vous un
            des jours de La semaine jirez Vous demander a dinee vous embrasser et Vous renouveller
            mon respectable amis ma tendre Veneration
          
            FORBACH DOUAIRIERE DU SME
              Duc
              DE DEUXPONTS
          
        